Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
Claim Objections
Claims 1 and 7 are objected to because of informalities, which can be corrected as follows:  In claim 1, line 24 and in claim 7, line 25, “are” should be replaced by –is--. Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 9-10, 14, 16-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Forcucci et al. (2016/022970) in view of Sambandam (10,363,040). Forcucci et al. disclose the invention substantially as claimed. Forcucci et al. disclose, at least in figures 14-17 and paragraphs [0099]-[0013], [0125], and [0131]-[0137]; a device, having a first elongated profile (a delivery or tube-like configuration, according to para. [0099]) and a second radially expanded profile, comprising a frame (e.g., 410) and a scaffold (a covering, according to para. [0131]), wherein the frame comprises a first flange portion (412), a second flange portion (412), and a shunt portion (416); wherein the first flange portion comprises a plurality of flange segments (as defined by struts and eyelets), the second flange portion comprises a plurality of flange segments (as defined by struts and eyelets), wherein each flange segment of the first and second flange  portions is made of two adjacent struts joining each other at their ends; the shunt portion has a generally tubular shape with a first end and a second end, wherein the flange segments of the first flange portion position side by side from one another and join the first end of the shunt portion along its entire circumference (as best shown in figs. 14 and 15), and the flange segments of the second flange portion position side by side from one another and join the second end of the shunt portion along its entire circumference; wherein when the device is in the second radially expanded profile, all the flange segments of the first and second flange portions bends radially outward  from the longitudinal axis of the shunt portion with the second flange portion bending toward the first flange portion for about 130° from the longitudinal axis of the shunt portion, and each flange segment of the first and second flange include struts bowing apart from each other (See marked-up fig. 14 below.), wherein the first .
Forcucci et al. also disclose a device, having a first elongated profile (a delivery or tube-like configuration, according to para. [0099]) and a second radially expanded profile, comprising a frame (e.g., 410) and a scaffold (a covering, according to para. [0131],), wherein the frame comprises a first flange portion (e.g., 412), a second flange portion (e.g., 420), and a shunt portion (e.g., 416); wherein the first flange portion comprises a plurality of flange segments (as defined by struts and eyelets), wherein each flange segment of the first flange portions is made of two adjacent struts joining 
 However, Forcucci et al. do not explicitly disclose that the scaffold covers all surfaces of the frame, wherein the first and second flange portions are sealed between two layers of the scaffold or two layers of the scaffold seal around each of the two .


    PNG
    media_image1.png
    383
    505
    media_image1.png
    Greyscale

Claims 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Forcucci et al. (2016/022970) in view of Sambandam (10,363,040), and further in view of Nitzan et al. (8,696,611).  Forcucci et al. in view of Sambandam disclose the invention substantially as claimed, wherein Forcucci et al. disclose that the scaffold may be made of metallic materials, according to para. [0137]. However, Forcucci et al. in view of Sambandam do not explicitly disclose that the scaffold is made of a nitinol mesh and that the device, in its first elongated profile, fits inside a 5 French - 12 French catheter.  Nitzan et al. teach, in col. 8, lines 36-41; a scaffold (16) that may be made of nitinol mesh or a polymer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Nitzan et al., to modify the covering layer of Forcucci et al. in view of Sambandam, so that it is made of nitinol mesh, since it is within the general skill of a worker in the art to select a known material (e.g., nitinol or a polymer) on the basis of its suitability for the intended uses as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Nitzan et al. further teach, in col. 7, lines 45-53, a device (10) for treating heart failure, wherein the device fits inside a catheter of less than 15 French.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Nitzan et al., to modify the device of Forcucci et al. in view of Marino et al., so that the device, in its first elongated profile, fits inside a 5 French - 12 French catheter.  Such a modification would allow the device to be sized for deployment in a catheter that is used in a heart.  
Response to Amendment
Applicant’s arguments filed on February 23, 2021 have been considered but are not persuasive.  Applicant primarily argues that Forcucci in view of Sambandam does not disclose, as claimed and inter alia, that “the first flange portion comprises a plurality of flange segments, the second flange portion comprises a plurality of flange segments, wherein each flange segment of the first and second flange portions is made of two adjacent struts joining each other at their ends ... each flange segment of the first and second flange portions are sealed in between two layers of the scaffold with both struts bowing apart from each other; and wherein the scaffold are configured to allow the device to transform from the first elongated profile to the second radially expanded profile without introducing any stress to the frame.”  The examiner respectfully disagrees. As described in the rejection and marked-up figure 14 above, Forcucci indeed discloses first and second flange portions comprising flange segments, wherein each flange segment comprises struts that bow apart from each other due to their opposing convex shapes, and wherein the struts are joined to each other at their ends.  Additionally, Sambandam teaches, in col. 13, lines 26-31, the scaffold may be attached to a framework for “facilitating the flexibility of the framework” or may be “attached to the framework of the device loosely.”  In other words, Sambandam indeed teaches a scaffold “configured to allow [i.e., capable of allowing] the device to transform from the first elongated profile to the second radially expanded profile without introducing any stress to the frame.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mooney (10,194,914) and Noe et al. (10,368,990 and 10,470,881) teach devices including flange portions.

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771